Case 2:19-cv-10077-DSF-GJS Document 44 Filed 04/13/21 Page 1 of 1 Page ID #:152

                                                                          JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     BRIAN WHITAKER,                     NO. CV19-10077 DSF (GJSx)
         Plaintiff,
                                         ORDER DISMISSING
                     v.                  FEDERAL CLAIM AS MOOT
                                         AND DISMISSING
     JHARANA CHHETRI, et al.,            SUPPLEMENTAL STATE
         Defendants.                     CLAIM



       Plaintiff having advised the Court that the federal claim is moot and
    having advised that he wishes to have the state law claim dismissed
    without prejudice, and the Court having determined that it should
    decline to exercise supplemental jurisdiction over the state law claim,
    this action is dismissed without prejudice.



       IT IS SO ORDERED.



     Date: April 13, 2021                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
